        Case 2:18-cv-04137-CMR Document 128 Filed 08/28/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



  IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
  PRICING ANTITRUST LITIGATION
                                                        Civ. No. 2:18-cv-04137-CMR

                                                         MOTION FOR LEAVE TO FILE
  THIS DOCUMENT RELATES TO:                              THIRD AMENDED COMPLAINT

  Marion Diagnostic Center, LLC, et al.
  v. McKesson Corporation, et al.



  PLAINTIFFS’ MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT

       Plaintiffs Marion Diagnostic Center, LLC and Marion Healthcare, LLC respectfully move

for leave to amend their complaint for the reasons set forth in the attached Memorandum of Law.

A proposed Third Amended Complaint is attached to this motion.

Dated: August 28, 2020                             Respectfully submitted,




                                                   WHATLEY KALLAS, LLP
                                                   Henry C. Quillen
                                                   159 Middle St., Suite 2C
                                                   Portsmouth, NH 03801
                                                   Telephone: (603) 294-1591
                                                   Facsimile: (800) 922-4851
                                                   hquillen@whatleykallas.com

                                                   WHATLEY KALLAS, LLP
                                                   Joe R. Whatley, Jr.
                                                   Edith M. Kallas
                                                   152 West 57th Street, 41st Floor
                                                   New York, NY 10019
                                                   Telephone: (212) 447-7060
                                                   Facsimile: (800) 922-4851
                                                   jwhatley@whatleykallas.com
Case 2:18-cv-04137-CMR Document 128 Filed 08/28/20 Page 2 of 2




                                 ekallas@whatleykallas.com

                                 BERRY LAW PLLC
                                 R. Stephen Berry
                                 P.A. Bar No. 22418
                                 1100 Connecticut Avenue, N.W.
                                 Suite 645
                                 Washington, D.C. 20006
                                 Telephone: (202) 296-3020
                                 Facsimile: (202) 296-3038
                                 sberry@berrylawpllc.com

                                 Attorneys for Plaintiffs
